Dear Representative Guillory:
We enclose for your review recently released Attorney General Opinion 96-469 for your information and review. There is no legal reason to recall that opinion, notwithstanding the fact that Mr. Patrick Dix of Lake Charles disagrees with the resulting legal conclusions. Absent legal authority requiring our revision of Attorney General Opinion 96-469, we reaffirm the opinion as an accurate interpretation of existing law as applied to me factual circumstances under consideration therein.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams